August 3, 2017




                                  JUDGMENT

                  The Fourteenth Court of Appeals
                              VITOL, INC., Appellant

NO. 14-16-00584-CV                        V.

             HARRIS COUNTY APPRAISAL DISTRICT, Appellee
                  ________________________________

       This cause, an appeal from the judgment of dismissal for lack of jurisdiction
in favor of appellee, Harris County Appraisal District, signed July 1, 2016, was heard
on the transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, Vitol, Inc., to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.